DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2021 has been entered.
Claims 1-5, 9, 10, 12, 14, and 16-24 as amended are pending, with claims 19-24 withdrawn.
 
Claim Rejections - 35 USC § 103
Claims 1, 3-5, 9, 10, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0230347 (“Pridoehl”).
As to claim 1, Pridoehl teaches a composition having magnetic particles that are formed from aggregated primary particles formed from magnetic domains (abstract). As such, these aggregates are magnetic particles having at least two magnetic domains that are irregularly arranged (see Fig. 1, showing irregular arrangement of magnetic domain primary particles). Pridoehl teaches the particles are 
While Pridoehl does not state that the composition is for 3D printing, the composition is the same as recited, and is thus presumed to be suitable for this intended use.
Pridoehl teaches particles forming the magnetic domains (para. 0020) including Fe2O3 and Fe3O4 and mixtures thereof (para. 0017), which in conjunction with the metal oxide matrix (para. 0018), which meet the formula 1. Furthermore, the domains may be set in metal oxide matrix, which meets the formulation of formula 1, and as such, the use of particles of formula 1 is an obvious variation suggested by Pridoehl.
As to claim 3, Pridoehl teaches magnetic particles having saturation magnetization value of 29.7 and 54.2 Am2/kg (equivalent to emu/g), which is within the recited range (para. 0065, table 1).
As to claim 4, while not specifically exemplified, Pridoehl teaches that the aggregate size of the particles ranging from 100 nm to 1 micrometer, preferably no more than 250 nm, which is within the range recited by claim 4, and thus the use of particles in this average size range is an obvious modification of Pridoehl.
As to claim 5, while not specifically exemplified, Pridoehl teaches magnetic domains between 2 and 100 nm in diameter, which overlaps the recited range of 10 to 50 nm, and as such, the use of particles, including within the recited range, is an obvious modification taught by Pridoehl.
As to claim 9, Pridoehl teaches 5 wt % of the particles in the resin, or approximately 5.2 parts per 100 parts of thermosetting resin.

As to claim 12, Pridoehl teaches a diepoxide resin, which has two thermosetting epoxy groups (note applicant’s specification, para. 26).
As to claims 16 and 17, Pridoehl teaches the magnetic particles, which are a filler, specifically an inorganic filler.
As to claim 18, while not exemplified, Pridoehl teaches the composition may contain a dispersing agent (para. 0033). As such, the use of dispersing agent is an obvious modification of the composition of Pridoehl.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0230347 (“Pridoehl”) in view of US 5,123,989 (“Horiishi”).
The discussion of Pridoehl with respect to claim 1 is incorporated by reference. Pridoehl is silent as to the coercive force of the magnetic particles. However, Horiishi teaches a resin bonding method using magnetic particles that heat up under an alternating magnetic field (abstract), and teaches that such magnetic particles may have a coercive force of more than 200 Oe (3:64-4:5), which encompasses the recited range. As such, the use of magnetic particles in the recited coercive force range would be an obvious modification, given the teaching of Horiishi that such particles are suitable for heating under alternating magnetic field.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0230347 (“Pridoehl”) as evidenced by US 9,212,287 (“Burckhardt”).
The discussion of Pridoehl with respect to claim 1 is incorporated by reference. While not exemplified, Pridoehl teaches that the matrix may be two component epoxide (para. 0029). It is known .

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/347,367 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 6 recites a composition of magnetic particles having the same characteristics as recited for claim 1, and a thermosetting resin. Copending claim 6 recites the oxide formula including the oxide formula of claim 1. While copending claim 6 does not state that it is for 3D printing, it is presumed to be suitable for this intended use. While copending claim 6 does not state that the magnetic particles are vibrated by magnetic reversal as required by claim 1, this limitation is interpreted as an intended use of the composition. Since copending claim 6 recites the same type of magnetic particles, it is presumed that the same are capable of vibration by magnetization reversal. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 16 November 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments against the application of Pridoehl are not persuasive. While the particles of Pridoehl may differ from those used in applicant’s examples, they are still magnetic particles, having separate magnetic portions (domains) in an oxide. It is reasonable to presume that each of these 
Further, Pridoehl teaches that the magnetic particles may exist as mixed oxides which would meet the recitation of formula 1, and further that the matrix may be metallic oxide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764